DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 02/05/2021.  An initialed copy is attached to this Office Action.

Response to Amendment
This Office action is in response to the communication filed 08/05/2020 and 11/13/2020.
The Cancellation of Claims 1-20, filed 11/13/2020, are acknowledged and accepted.
Newly submitted Claims 21-40, filed 11/13/2020, are acknowledged and accepted.

   Reasons for Allowance
Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record fails to teach or fairly suggest to one of ordinary skill in the art at the time of the invention, in conjunction with all the other claimed limitation, a method for heating a lens to mitigate fogging having all the claimed features of applicant's instant invention, specifically including: in claims 21, 35 and 40, determining that the lens mounted to the moveable apparatus is located within the first environment; identifying an amount of time that the lens mounted to the moveable apparatus is located within the first environment; determining, while the moveable apparatus is located within the first environment, whether a risk of the lens fogging when the movable apparatus moves from the first environment into the second environment exceeds a threshold value based at least in part on the temperature of the lens and the amount of time that the lens mounted to the moveable apparatus is located within the first environment; and in response to determining that the risk of the lens fogging exceeds the threshold value, applying heat to the lens to mitigate fogging of the lens via the heater plate before the lens mounted to the moveable apparatus enters the second environment., as set forth in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Eckman (10,768,450) discloses systems for heating a lens to mitigate fog.  However, the date is not prior to the present application and cannot be used.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N THOMAS whose telephone number is (571)272-2341. The examiner can normally be reached Monday - Friday 7:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI N THOMAS/               Primary Examiner, Art Unit 2872